Citation Nr: 1532537	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-34 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death and, if so, whether service connection is warranted. 

2.  Whether new and material evidence to reopen a claim of entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, for the purposes of entitlement to retroactive benefits and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter-in-law


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.  He died in October 2008 and the appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2015, the appellant and her daughter-in-law testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

By way of history, the Veteran initially claimed service connection for a heart disorder in June 2005, which was denied by the agency of original jurisdiction (AOJ) in September 2005.  Following his death, the appellant filed a claim for service connection for the cause of the Veteran's death that was initially denied in January 2009 and the appellant did not appeal the decision.  Subsequently, in August 2010 (regarding retroactive benefits) and in December 2010 (cause of death), the AOJ informed the appellant that it would readjudicate her claim, as well as the Veteran's claim, in accordance with the Nehmer line of cases as the Veteran was exposed to herbicides in Vietnam and the claims were claimed to be related to a disability that has been added to the presumptive disability list.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

In March 2012, the AOJ denied the claims of entitlement to service connection for the cause of the Veteran's death as well as entitlement to service connection for ischemic heart disease for the purpose of retroactive benefits.  The appellant did not appeal the decision.  In July 2012, she filed a new claim of entitlement to service connection for cause of the Veteran's death as well as a claim for accrued benefits, but did not submit any new evidence in support of her claims.  Thereafter, the cause of death claim was denied in February 2013.  Then, in March 2013, the appellant submitted additional evidence and the AOJ again denied the claim for service connection for the cause of the Veteran's death in April 2013.  In the April 2013 rating decision, although not listed as a separate issue, the AOJ also noted in the body of the decision, that entitlement to accrued benefits had also been considered.  

After the issuance of the April 2013 rating decision, the appellant entered a notice of disagreement in May 2013.  As such is also timely as to the February 2013 rating decision, the Board finds that the present appeal arises from the February 2013 rating decision for the cause of death claim and the April 2013 rating decision for the retroactive benefits claim. 

Notably, the December 2013 statement of the case specifically denied entitlement service connection for the cause of the Veteran's death and entitlement to retroactive benefits under 38 C.F.R. § 3.816.  Based on the arguments raised by the appellant and her representative, the Board finds that the appellant's claim for "accrued benefits" was actually the claim for service connection for ischemic heart disease for the purpose of retroactive benefits.  She does not contend entitlement to any other accrued benefits.  

Significantly, the evidence received in March 2013, was received more than one year after the March 2012 rating decision.  Thus, the March 2012 rating decision became final.  Although the AOJ determined that new and material evidence had been received to reopen the appellant's claims for service connection for cause of death as well as entitlement to retroactive benefits, the Board must determine on its own whether new and material evidence has been received to reopen the claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that the issue on appeal was initially captioned as a single issue, "Whether VA was correct to deny service connection for the cause of death and entitlement to retroactive benefits under 38 C.F.R. § 3.816?" in the December 2013 statement of the case.  As the appellant clarified during the hearing that she sought separate claims of service connection for the Veteran's death and service connection for ischemic heart disease for retroactive benefits, the Board has recharacterized the claims as captioned on the title page to more accurately reflect the issues on appeal. 

The Board also notes that the appellant submitted additional evidence in support of her claim following the December 2013 SOC and in a June 2015 correspondence, waived AOJ review of such additional evidence. 

The issue of entitlement to aid and attendance benefits based on housebound status, was raised by the record in the appellant's representative's June 2015 brief, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  A review of the documents in Virtual VA reveals the January 2015 hearing transcript as well as correspondence from the appellant dated in July 2012, VCAA notice dated in December 2012, and pertinent rating decisions dated in November 2011, February 2013 and April 2013 that are not found in VBMS.  The remaining documents in Virtual VA are duplicative of those in VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final rating decision issued in March 2012, the AOJ denied the appellant's claim for service connection for the Veteran's death as well as the claim for service connection for congestive heart failure, to include as due to herbicide exposure for the purposes of entitlement to retroactive benefits; she did not initiate an appeal of the AOJ's decision within one year; nor was any new and material evidence received within a year.

2.  Additional evidence received since the AOJ's March 2012 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to unestablished facts necessary to substantiate the claims for service connection for the cause of the Veteran's death and service connection for ischemic heart disease for retroactive benefits, and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's death certificate lists the immediate cause of death as cardiogenic shock due to cardiomyopathy with a contributing factor listed as renal failure.

4.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) and major depressive disorder, peripheral vascular disease of the bilateral lower extremities, and diabetes mellitus with associated disabilities in the bilateral lower extremities.  

5.  Cardiomyopathy, was not shown in service or within one year of the Veteran's discharge.  Although the Veteran had a diagnosis of ischemic heart disease at the time of death, such did not cause or contribute to his death. 

6.  A disability of service origin did not cause or contribute to the Veteran's death.

7.  The Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam during the Vietnam Era.

8.  The Veteran had a diagnosis of ischemic heart disease as of August 27, 2008.


CONCLUSIONS OF LAW

1.  The March 2012 rating decision that denied service connection for the Veteran's death as well as the claim for service connection for congestive heart failure, to include as due to herbicide exposure for the purposes of entitlement to retroactive benefits, is final.  38 U.S.C.A. §§ 7105 (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2011) [(2014)].

2.  New and material evidence has been received to reopen a claim for service connection for the Veteran's death as well as the claim for service connection for congestive heart failure, to include as due to herbicide exposure for the purposes of entitlement to retroactive benefits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).

3.  The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).

4.  The criteria for service connection for ischemic heart disease, to include as due to herbicide exposure, for the purpose of entitlement to retroactive benefits, are met as of August 27, 2008.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the claims to reopen the previously denied claims, as well as the issue of entitlement to service connection for ischemic heart disease for the purpose of retroactive benefits, the benefits sought on appeal are granted.  Thus, any deficiency in VA's compliance with respect to these issues is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

With respect to claim for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board notes that a letter was provided to the appellant in December 2012, prior to the initial unfavorable decision issued in April 2013, that informed her of her and VA's respective responsibilities in obtaining evidence and information and advised her of the elements necessary to establish entitlement service connection for the cause of the Veteran's death.  In particular, this letter, as required by Hupp, provided the appellant with notice of the conditions for which the Veteran was service-connected at the time of his death and an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition as well as one not yet service-connected.  This letter also provided the appellant with notice as to how VA determines an effective date, the form of which, as applicable to the instant appeal, supplies her with the notice required by Dingess/Hartman, supra.

The Board notes that documentation in the file indicates that such letter was returned as undeliverable.  Even so, the Board finds that, as a reasonable person could be expected to understand from the notice provided during the course of the appeal what was needed to substantiate the claim and the appellant had actual knowledge of what was necessary to substantiate the claim, there is no prejudice to her in the lack of receiving the December 2012 VCAA notice letter.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  

In this regard, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the appellant's claim based on notice that was provided to her during the course of her appeal.  Specifically, the February 2013 and April 2013 rating decisions, and the December 2013 statement of the case informed the appellant that the death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the primary or contributory cause of death.  Such further informed her of the Veteran's service-connected disabilities, but indicated that the evidence does not establish that any of the service-connected disabilities contributed substantially or materially to the veteran's death, or were determined to have been a contributory cause of his death.  Furthermore, such informed her that there was no evidence of treatment for the Veteran's fatal cardiogenic shock and cardiomyopathy in the veteran's service medical records, nor is there evidence such conditions were present or manifested to a compensable degree with the first year after military discharge.  Finally, she was informed that service connection for the cause of the veteran's death was denied since evidence fails to show that it was directly related to military service.  The December 2013 statement of the case also provided the appellant notice of the laws and regulations governing her claim as well as those pertaining to VA's assistance in developing claims. 

Moreover, the Board finds that the appellant had actual knowledge of what was necessary to substantiate her claim of entitlement to service connection for the cause of the Veteran's death.  In this regard, as detailed at the January 2015 Board hearing, the appellant, her attorney, and the undersigned Veterans Law Judge fully discussed the basis of her contentions, the need to show that the Veteran died from a service-connected disability, or a disability of service origin caused his death.  Therefore, based on the appellant's own statements, the Board finds that he has demonstrated actual knowledge of the evidence and information necessary to substantiate her claim of entitlement to service connection the cause of the Veteran's death.

Furthermore, as the Board concludes herein that the preponderance of the evidence is against the appellant's claim, any question as to the appropriate effective date to be assigned is rendered moot.  Thus, obviating the need for notice pursuant to Dingess/Hartman, supra. 

For the foregoing reasons, the Board finds that, despite the returned December 2012 notice letter, VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)(1), and that any notice deficiency did not affect the essential fairness of the adjudication of the appellant's claim and, therefore, such error is harmless.    

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and his death certificate have been obtained.  Further, the Veteran's pertinent private treatment records as well as VA treatment records are of record and a VHA opinion was obtained in March 2015.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.

The Board acknowledges that a VA opinion was also obtained in November 2013, but the Board finds that it is inadequate and, as such, it is not relied upon in reaching any conclusions herein.  The Board acknowledges the appellant's representative's contention that the March 2015 VHA opinion did not adequately address the effect that the Veteran's service-connected disabilities may have had on his ability to exercise and, thus, contributed to his demise as a result.  The Board has reviewed the opinion in light of the representative's arguments and, as explained in detail below, finds that the opinion is adequate.  The Board acknowledges the representative's contention that the VHA examiner was not competent to render an opinion regarding the contributory effect of the service-connected psychiatric disorder because the examiner did not have a psychiatric specialty.  The Board finds the examiner was indeed competent to render the opinion because a specialist with a cardiology background was, in fact, the required specialty necessary to render an opinion regarding death from cardiogenic shock and cardiomyopathy.  In support of the representative's argument, he submitted a November 2005 VA psychiatric examination report which noted that the Veteran reported from depression secondary to his service-connected diabetes mellitus, hypertension, and heart failure, due to the limitations that such disorders caused.  The examiner concluded that the Veteran suffered severe depression secondary to his medical condition and referenced the Veteran's diabetes, which limited his ability to stand or walk for any period of time.  The appellant's representative relies on such evidence as proof that the Veteran's psychiatric disability caused him to not exercise.  However, the Board reads the evidence as an indication that any ability to exercise, if limited, was limited by service-connected diabetes mellitus, and that such limitation caused him to be depressed - not that the Veteran's psychiatric disability limited his ability to stand or walk (or exercise).  For these reasons, the Board finds that a VHA cardiologist was the correct specialist to determine whether the Veteran's service-connected disabilities caused or contributed to his death and further opinion by a psychiatrist or psychologist would only unduly delay resolution of the claim.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical opinion regarding the claim for service connection for the cause of the Veteran's death has been met.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

The appellant was also afforded the opportunity to testify before the Board in January 2015.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the January 2015 hearing, the undersigned reiterated all of the appellant's claimed theories of entitlement to service connection for the cause of the Veteran's death and explained what was required in order for service connection for cause of the Veteran's death to be warranted.  T. pages 22-23, 25.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Transcript (T) pages 8, 11.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  Furthermore, based on the testimony provided at the hearing, the Board determined that additional medical inquiry regarding the cause of the Veteran's death was necessary and, consequently, obtained a VHA opinion in March 2015.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Application to Reopen Previously Denied Claims

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a December 2008 rating decision, which was issued in January 2009, the AOJ denied service connection for cause of the Veteran's death for lack of a nexus between the cause of death listed on the death certificate and service.  At the time of such rating decision, the Veteran's service treatment records, service personnel records, post-service VA treatment records, death certificate, and lay statements were of record.  The AOJ noted that the Veteran's death certificate listed the immediate cause of death as cardiogenic shock due to cardiomyopathy.  The AOJ reviewed the Veteran's service treatment records, VA outpatient treatment records, and determined that "none of the records showed a service-connected condition, which could be considered a primary or contributory cause of death."  In January 2009, the appellant was advised of the December 2008 rating decision and her appellate rights.  She did not file a notice of disagreement and no further communication regarding her claim of entitlement to service connection for cause of death was received within one year of notification of the decision.  Therefore, the January 2009 rating decision became final.  38 U.S.C.A. § 7105(b) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2014)].  

Thereafter, in August 2010 and in December 2010, the AOJ sent letters to the appellant, informing her that the AOJ intended to conduct a special review of the Veteran's claims file in accordance with Nehmer v. U.S. Department of Veterans Affairs.  The AOJ informed the appellant that the Veteran's case had been identified as a potential Nehmer class member based on the addition of ischemic heart disease, among others, to the list of disease that are presumptively associated with exposure to certain herbicide agents used in Vietnam.  In January 2011, the appellant returned a VCAA notice acknowledgement form.  

In November 2011, the AOJ denied the claims for service connection for ischemic heart disease for purposes of entitlement to retroactive benefits as well as service connection for the cause of death.  With respect to the claim for retroactive benefits, the AOJ determined that the claim for service connection for ischemic heart disease (claimed as congestive heart failure) was denied because it was not shown in the Veteran's service treatment records; nor was there medical evidence showing the condition manifested to a compensable degree within the one year presumptive period following the Veteran's separation from service; nor had ischemic heart disease been clinically diagnosed.  With respect to the cause of death claim, the AOJ determined that the previous denial for service connection for cause of
death was continued because the evidence does not show that the Veteran's death from cardiogenic shock and cardiomyopathy was a form of ischemic heart disease due to his herbicide exposure in Vietnam.  Subsequently, in December 2011, the appellant provided private treatment records in support of both claims.  

Following review of the file, including review of the additional private treatment records and a private medical opinion, in March 2012, the AOJ again determined that the Veteran's death was not service-connected and denied the claim for service connection for congestive heart failure for retroactive benefits.  At that time, a private opinion from Dr. E. regarding the cause of death had been added to the record along with additional private treatment records which indicated a history of congestive heart failure, and other private treatment records which diagnosed non-ischemic cardiomyopathy with severe left ventricular systolic dysfunction.  Upon review, the AOJ determined that the previous denial for service connection for cause of death was continued because the evidence did not show that the Veteran's cardiomyopathy was a form of ischemic heart disease due to his herbicide exposure in Vietnam.  Retroactive benefits were denied for the same reason.  In March 2012, the appellant was advised of the rating decision and her appellate rights.  She did not file a notice of disagreement or submit additional evidence in support of her claims within one year of notification of the decision.  Therefore, the March 2012 rating decision became final with respect to both issues presently on appeal.  38 U.S.C.A. § 7105(b) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011) [(2014)].  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, the new evidence received regarding service connection for the Veteran's cause of death and service connection for ischemic heart disease for retroactive benefits was received after the expiration of the appeal period stemming from the March 2012 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Board acknowledges that the appellant filed a new claim of entitlement for service connection for the Veteran's cause of death as well as accrued benefits in July 2012, within one year of the March 2012 rating decision.  Based on review of her representative's arguments made during the hearing before the Board as well as in the June 2015 brief, it appears that the claim for accrued benefits was actually a claim for service connection for congestive heart failure for the purposes of entitlement to retroactive benefits.  However, the appellant did not provide any new evidence regarding entitlement to service connection for cause of the Veteran's death or entitlement to service connection for heart disease for retroactive benefits in connection with such claims.  Rather, in July 2012, the appellant's representative simply resubmitted the death certificate which was already of record and reiterated the argument that the Veteran's heart disorders at the time of death were related to service.  Moreover, the Board observes that the appellant submitted additional evidence in March 2013; however, such was received more than one year from the date of the March 2012 notice of the denial.  Hence, the March 2012 rating decision was final.     

Accordingly, the claims may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the evidence received since the time of the AOJ's March 2012 rating decision includes, in pertinent part, an October 2013 private medical opinion from Dr. M. regarding cause of death, private treatment records which indicate a history of congestive heart failure as well as other heart disorders, and pertinent sworn testimony in January 2015 from a licensed nurse which is essentially another private medical opinion.  The nurse's sworn testimony details errors in an unfavorable December 2013 VA opinion indicating that the VA opinion was based on inaccurate facts.  Additionally, a March 2015 VHA opinion was added to the record, clarifying that the Veteran had ischemic heart disease as of August 27, 2008.  

The new evidence raises questions regarding entitlement to service connection for ischemic heart disease for retroactive benefits as well as whether the Veteran's diagnosis of congestive heart failure may have been service-connected and caused his cardiomyopathy, or whether his service-connected diabetes substantially contributed to his renal failure, which is listed as a contributory cause of death.  This evidence was not before adjudicators when the appellant's claims were last denied in March 2012, and is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to unestablished facts necessary to substantiate the claims for service connection for the Veteran's cause of death as well as entitlement to service connection for retroactive benefits, and raises a reasonable possibility of substantiating the claims.  

The Board acknowledges that there is additional new evidence received in March 2015 consisting of the VHA opinion that does not raise a possibility of substantiating the claim for the Veteran's cause of death and, in fact, is relied upon below to deny the claim.  However, given the other new and material evidence of record received following the March 2012 decision, both claims are reopened.

III.  Cause of Death Claim

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In addition to the foregoing, relevant laws and regulations provide that a Veteran who served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f). Ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina, is a recognized enumerated presumptive disease set forth in 38 C.F.R. § 3.309(e) pertaining to herbicide exposure.  In the instant case, the Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam during the Vietnam Era.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With the above criteria in mind, the facts and contentions will be summarized.  The Veteran's death certificate lists the immediate cause of death as cardiogenic shock due to cardiomyopathy with a contributing factor listed as renal failure.  At the time of the Veteran's death, service connection was in effect for PTSD and major depressive disorder, peripheral vascular disease of the bilateral lower extremities, and diabetes mellitus.  He was also in receipt of a total disability rating due to individual unemployability as of August 2006.  

The STRs do not reflect cardiovascular disease or any other cardiac disability, nor is any such disability shown within the one year post service presumptive period for "chronic" disabilities such as cardiovascular disorders.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as previously indicated, the Veteran was exposed to herbicides when he served in Vietnam and that the VHA physician found that the Veteran had a diagnosis of ischemic heart disease at the time of death, which is now presumptively associated with herbicide exposure.

In this regard, the Board has considered whether the Veteran's ischemic heart disease caused or contributed to his death, but finds that it did not.  In this regard, the Board places a high probative value on the March 2015 VHA opinion in which the VHA physician explained that the Veteran's death from cardiogenic shock and cardiomyopathy was separate from the Veteran's ischemic heart disease.  The VHA physician opined that the Veteran's ischemic heart disease did not cause or contribute to the Veteran's death and explained that the Veteran's atherosclerotic coronary artery disease (a form of ischemic heart disease) was mild in 2008 and thus would be considered non-obstructive and not an etiology for the Veteran's cardiomyopathy.  The VHA physician also explained that coronary blood flow is not limited by epicardial coronary obstructions below 50 percent and could not induce symptoms or myocardial dysfunction at that level.  The VHA physician also noted that there was no evidence or diagnosis of an acute coronary syndrome during the October 2008 admission and thus acute myocardial infarction was not responsible for the Veteran's death.  The VHA physician concluded that the Veteran's death was from a severe long standing nonischemic cardiomyopathy as documented in the death note by his treating physician, Dr. C., in October 2008.  (Emphasis added).  

The VHA physician also opined that the Veteran's death was not otherwise directly related to his military service, to include in-service exposure to herbicides.  In this regard, the VHA physician explained that there was no evidence that herbicide exposure during military service in 1971 and 1972 would have led to the non-ischemic cardiomyopathy diagnosis in 1997.  

With respect to the effect of the Veteran's service-connected disabilities on the Veteran's death, there is evidence both in favor of, and against, the claim for service connection for cause of the Veteran's death. 

In this regard, an April 2009 private opinion by Dr. E., an internal medicine physician, opined that "the exposure of [the Veteran] to Agent Orange started the disease process of diabetes plus its attendant problems on his heart and kidneys. He ultimately died of unrelenting congestive heart failure and kidney failure."  
Dr. E. did not offer rationale for the opinion reached. 

In October 2013, Dr. S.M. reviewed the record and noted that such indicated that the Veteran was treated for congestive heart failure, severe cardiomyopathy, renal failure, diabetes mellitus, hypertension, left bundle branch block, ascites due to congestive heart failure, atherosclerotic coronary artery vascular disease-ischemic heart disease, gastroesophageal reflux disease, PTSD, major depression, thrombocytopenia due to splenic enlargement and juxtarenal abdominal aortic occlusion.  He further noted Dr. E's opinion, and ultimately opined that "[t]he exposure to the Agent Orange caused the diabetes, which led to the various cardiac problems and ischemic heart disease, and subsequently to the cardiomyopathy, renal failure, and cardiogenic shock and death of [the Veteran]."  In relevant part, Dr. S.M.  further determined that the Veteran's renal failure was secondary to his diabetes mellitus, and that his atherosclerotic coronary vascular disease, congestive heart failure, and renal failure were associated with his herbicide exposure.  He further opined that the Veteran's death was significantly hastened by his renal failure, which was due to the diabetes mellitus.  Dr. S.M. also stated that the Veteran's atherosclerotic coronary vascular disease, congestive heart failure, and atrial fibrillation combined materially to significantly cause the Veteran's cardiogenic shock in October 2008.  He further indicated that the Veteran had suffered myocardial infarctions in 2001.  Dr. S.M. did not offer a rationale for these conclusions.  

Additionally, during the January 2015 Board hearing, the appellant's daughter-in-law, who is a licensed vocational nurse with 14 years of experience working in a hospital emergency room and/or nursing home, as well as 4 years of caring for the Veteran, offered sworn testimony regarding the causes of cardiomyopathy and noted that they include alcohol consumption, viral infection, and/or chemotherapy.  She testified that the Veteran had not drunk alcohol in 12 years prior to his death.  She also explained that, if alcohol was the cause of the Veteran's cardiomyopathy, there would have been liver failure.  She further noted that because the treatment records do not indicate that the Veteran had liver failure here, alcohol consumption should be ruled out as a cause of the Veteran's cardiomyopathy.  She also noted that the Veteran had no viral infections of the heart in the chart at the time of death and there was no evidence of treatment of viral infections so viral infections should also be ruled out as a cause of his cardiomyopathy.  The appellant's daughter-in-law reasoned that the only remaining cause was chemotherapy.  She argued that, as the Veteran's only chemical exposure was Agent Orange, that should be considered the cause of his death.  

Following review of the foregoing opinions and finding that the November 2013 VA opinion was inadequate, the Board sought the March 2015 VHA opinion.

The March 2015 VHA physician opined that the Veteran's death was not caused or contributed to by the Veteran's service-connected disabilities.  In reaching this conclusion, the VHA physician explained that the Veteran's diabetes was controlled at the time of his death.  He further explained that the Veteran's peripheral artery disease with aortic occlusion diagnosis was not directly related to the Veteran's cardiac function and explained that consequences of peripheral artery disease would be lower extremity symptoms, not cardiac.  The VHA physician also noted that the Veteran's history of chronic kidney disease at stage 3 was stable prior to the Veteran's shock presentation.  The VHA physician concluded that the acute worsening of the renal disease was due to cardiogenic shock with hypotension and inadequate blood flow to the kidneys.  The VHA physician explained that the Veteran's diabetes would not cause acute kidney injury and that his blood sugars were well controlled during the month of October 2008.  An August 2008 private treatment record specifically noted that the Veteran's diabetes was "well-controlled".   Significantly, another August 2008 treatment record assessed severe cardiomyopathy with a high risk of death but at the same time, noted that diabetes mellitus was stable. 

The Board acknowledges the appellant's representative's contention that the Veteran's blood sugars were not well-controlled shortly before death and referenced an October 2008 treatment record which indicated that the Veteran may have had chronic diabetic nephropathy.  The Board notes that lab reports dated during the week prior to the Veteran's death indicate Accu-Chek findings that are both normal as well as high, depending on the time of day.  Additionally, glucose levels were found to be normal.  The Board finds it significant that the VHA physician reviewed all of the evidence of record, including the lab reports, and still surmised that the Veteran's diabetes was well-controlled during the month of October 2008.  

The Board also acknowledges the October 2008 treatment record which contained an assessment of chronic kidney disease with a baseline creatine in the mid two's and the accompanying notation from the physician "I suspect this to be secondary to hypertensive nephrosclerosis ? underlying diabetic nephropathy."  The Board finds that the October 2008 physician's statement is of limited probative value as it does not include a basis for the statement and there is no indication that the Veteran's entire medical history was reviewed upon making the statement.  Indeed, a February 2007 outpatient treatment record specifically noted that there was no support for finding that the Veteran's diabetes mellitus caused or aggravated the Veteran's cardiac disorders.  Moreover, the October 2008 statement regarding diabetic nephropathy was reviewed by the VHA physician when he reviewed the record and the VHA physician still reached the conclusion that the Veteran's renal insufficiency was not caused or contributed to by the Veteran's diabetes.  As discussed above, the VHA physician explained that the Veteran had chronic kidney disease stage 3 that was stable prior to his shock presentation.  The VHA physician further explained that the acute worsening of the renal disease was due to cardiogenic shock with hypotension and inadequate blood flow to his kidneys.  The VHA physician explained that the Veteran's diabetes would not have caused the acute kidney injury.  

The Board acknowledges the appellant's representative's contention that the VHA physician incorrectly stated that the Veteran's mental health disorders did not contribute to death because there was no pathological evidence to link the chronic mental health disorders to the acute cardiogenic shock.  The appellant's representative noted that the statement was inconsistent with the November 2005 psychologist statement who diagnosed the Veteran with severe major depressive disorder, secondary to service-connected diabetes and vascular disease.  

The appellant's representative contends that the VHA physician appears to be incompetent to opine on the complex mental health matters that the Board asked him to review.  The Board disagrees.  In the present case, the issue is the effect on the Veteran's cardiovascular health, thus a cardiovascular specialist was the appropriate physician from whom to obtain a medical opinion.  Further, the physician need not be a mental health expert in order to address the condition of the Veteran's heart prior to his death and to discuss the contributing causes of cardiogenic shock and cardiomyopathy, which were noted on the death certificate as the cause of death.  As explained in the VCAA section above, the Board finds the November 2005 VA psychiatric examination report does not stand for the proposition that the Veteran's depression affected his ability to exercise but rather that his limited standing and walking led to depression.

The representative also contends that the VHA physician failed to consider whether chronic stress contributed significantly in the decline of the Veteran's cardiovascular health, leading to his demise.  The representative indicated that there are medical treatises which stand for this proposition but the representative failed to cite any specific treatises.  Regardless, the Board notes that the VHA physician reviewed the specific facts of this case in making the determination that the Veteran's psychiatric disorders did not cause or contribute to his demise.  The Board places a higher probative value on the opinion of the physician who reviewed the specific facts of the case, than on the unnamed medical treatises that purportedly support a general connection between psychiatric disorders and physical decline. 

Further, the appellant's representative noted that the VHA physician did not carefully consider whether the Veteran's service-connected bilateral peripheral vascular disease prevented him from being able to maintain an adequate level of physical activity and whether this lack of activity resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of cardiomyopathy causing his demise.  While the VHA physician may not have answered this question explicitly, the Board finds that the VHA physician addressed the issue when he discussed whether the Veteran's service-connected disabilities contributed to the Veteran's death.  In this regard, the VHA physician determined that the chronic non-ischemic heart disease resulted in the Veteran's death and that the Veteran's service-connected disabilities did not cause or contribute to the death.  The VHA physician explained,  in detail, why each of the service-connected disabilities did not cause or contribute to the Veteran's death. 

The Board has considered each of the appellant's representative's contentions but finds that for the reasons explained above, that each contention fails.  

The Board acknowledges the private opinions of record dated in April 2009 and October 2013, as well as the sworn testimony by a medical professional offered in January 2015.  However, the Board places little to no probative value on these opinion because the April 2009 and October 2013 opinion did not include any basis for the opinions.  Moreover, none of the opinions were rendered by specialists in cardiology.  Further, the January 2015 nurse's opinion did not take into consideration the fact that the Veteran's cardiomyopathy was diagnosed in 1997, which when applied to her logic regarding the fact that the Veteran stopped drinking in 1996 (i.e., 12 years prior to death), leaves open the possibility that chemical exposure is not the only remaining potential cause of cardiomyopathy.  

The Board places a higher probative value on the March 2015 VHA physician's opinion as he has the most training and specialty in the field of cardiology, and has reviewed all of the medical evidence of record in forming his opinions.  Nieves-Rodriguez, supra; Stefl, supra.  As such, the most probative evidence preponderates against a finding that the immediate and underlying causes of death were related to the Veteran's military service or that any of his service-connected disabilities singly or jointly, substantially, or materially contributed to cause the Veteran's death, or resulted in the debilitating effects or general impairment of health to an extent that rendered him materially less capable of resisting the effects of the disease that primarily caused death.

In making this determination, the Board has considered the appellant's assertions as to the relationship between the Veteran's death and service-connected disabilities as well as exposure to herbicides in service.  In this regard, such a finding requires medical expertise as it involves a medical subject concerning internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the questions regarding the impact of the Veteran's service-connected disabilities or the potential relationship between his cardiovascular disease and military service may not be competently addressed by lay evidence, and the appellant's own opinion in this regard is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the most probative evidence of record does not support the appellant's contentions and, rather, her statements are substantially outweighed by the conclusions set forth in the May 2015 VHA opinion.

Accordingly, while sympathetic to the appellant's claim, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

IV.  Retroactive Benefits Claim

As discussed above, the Veteran's service personnel records reflect that he had service in the Republic of Vietnam.  The appellant contends that the Veteran had ischemic heart disease during his lifetime and thus that entitlement to retroactive benefits is established for this disease and payable to the appellant under 38 C.F.R. § 3.816 based on the Veteran's Vietnam service and consequent presumed herbicide exposure.  

In this case, as discussed in the Introduction, prior to the Veteran's death, the Veteran filed a claim of entitlement to service connection for congestive heart failure in June 2005, which was denied by the AOJ in September 2005.  Following his death, in August 2010, the AOJ notified the appellant that VA was conducting a special review of the Veteran's file in accordance with Nehmer v. U.S. Department of Veterans Affairs, which provided retroactive benefits to certain Nehmer class members.  The appellant was informed that the Veteran's case was being reviewed based on the addition of ischemic heart disease to the list of diseases presumptively associated with herbicide exposure in Vietnam.  See 38 C.F.R. § 3.309(e).  The letters further stated that entitlement to potential retroactive benefits applies to all cases wherein VA received a claim, or a claim for benefits was pending, or wherein VA denied benefits, on or after September 25, 1985, and before the date VA published final regulation adding new disabilities to list of diseases presumptively associated with herbicide exposure in Vietnam.  The appellant was informed that the Veteran's case qualified for the special review based on a possible prior VA benefits claim for ischemic heart disease.

As discussed above, the claim was readjudicated in November 2011 and March 2012.  The March 2012 decision became final; however, as discussed above, the Board is herein reopening the claim.  

In this case, there is evidence both in favor of, and against, the theory of entitlement to service connection for ischemic heart disease for retroactive benefits.  In this regard, a November 2013 VA examiner opined that the Veteran did not have a diagnosis of ischemic heart disease.  However, the March 2015 VHA opinion specifically notes that the Veteran did have a diagnosis of ischemic heart disease.  The VHA physician noted that the August 27, 2008 treatment record which diagnosed atherosclerotic coronary vascular disease (ACVD) was the first indication of ischemic heart disease.  The VHA physician explained that this was so as the VA regulation definition of ischemic heart disease includes coronary artery disease.  The VHA physician explained that the opinion was based on the cardiac catheterization noted dated August 27, 2008, by Dr. C. indicating a mild 20-30 percent right coronary artery lesion.  The VHA physician noted that such finding would serve as the foundation for the diagnosis of atherosclerotic coronary vascular disease on the August 28, 2008 discharge summary. 

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran had a diagnosis of ischemic heart disease.    The medical opinions were proffered by medical professionals with the requisite knowledge to offer opinions with respect to the type of heart disease present.  However, the Board finds that the November 2013 VA opinion did not specially address the August 27, 2008 treatment record, which described the basis for a diagnosis of a form of ischemic heart disease.  In contrast, the VHA physician discussed the August 2008 record and acknowledged that the findings therein indicated that the Veteran had ischemic heart disease.  Therefore, resolving all doubt in favor of the Veteran, the Veteran had a diagnosis of ischemic heart disease as of August 27, 2008.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

As the evidence indicates that the Veteran had a diagnosis of ischemic heart disease as well as service in Vietnam with associated herbicide exposure, the Board resolves all doubt in favor of the Veteran and finds that he was entitled to service connection ischemic heart disease on a presumptive basis.  Consequently, service connection for such disorder, for retroactive benefits, is warranted.  38 U.S.C.A. 5107(b);  38 C.F.R. §§ 3.102, 3.816; Gilbert, supra.

Further, the Board finds that such service connection should be awarded from August 27, 2008, the date the Veteran's ischemic heart disease was diagnosed.  The appellant agrees.  See June 2015 brief which requested service connection from August 27, 2008 for retroactive benefits. 

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer "class member" is entitled to a disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).

Specifically, a Nehmer "class member" is defined as a Vietnam Veteran who has a "covered herbicide disease."  Id.  A "covered herbicide disease" is a disease for which the Secretary of VA has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  However, the final rule adding ischemic heart disease, Parkinson's disease, and B-cell/hairy cell Leukemia to the list of diseases presumed to have been caused by herbicide exposure provides that the Nehmer provisions apply to these diseases as well.  See 75 Fed. Reg. 53, 202 (August 31, 2010).

The appellant, as survivor of the Veteran, meets the basic eligibility requirements for entitlement to any retroactive compensation benefits authorized by § 3.816. Specifically, the Veteran served in Vietnam during the Vietnam Era and thus is considered a Vietnam veteran presumed to have been exposed to an herbicide agent. See 38 C.F.R. § 3.307(a)(3) (2014).  Accordingly, the Veteran was a "Nehmer class member."  See 38 C.F.R. § 3.816(b).  When a Nehmer class member entitled to retroactive benefits under § 3.816 dies prior to receiving payment of any such benefits, such benefits are paid to the first individual or entity listed in § 3.816(f)(1) living or in existence at the time of payment.

The retroactive provisions of § 3.816 provide, in pertinent part, that if the claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

In the instant case, as the Veteran served in Vietnam and has a diagnosis of ischemic heart disease, he is considered a Nehmer class member and, as such, the effective date provisions of 38 C.F.R. § 3.816 are applicable.  See 38 C.F.R. 
§ 3.816(c)(4).  Thus, entitlement to service connection for ischemic heart disease for the purpose of retroactive benefits is warranted as of the later of the date such claim was originally received by VA (here, June 2005) or the date the disability arose.  In this case, the later date is the date the disability arose, August 27, 2008, which is when ischemic heart disease was first determined to be present. 

In light of the foregoing, the Board resolves all doubt in favor of the appellant and finds that service connection for ischemic heart disease, for retroactive benefits, is warranted as of August 27, 2008.  38 U.S.C.A. 5107(b);  38 C.F.R. § 3.102, 3.816; Gilbert, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for cause of the Veteran's death is reopened; the appeal is granted to this extent only.

Service connection for the cause of the Veteran's death is denied.

New and material evidence having been received, the claim of entitlement to service connection for ischemic heart disease, for the purposes of entitlement to retroactive benefits, is reopened.

Service connection for ischemic heart disease, for the purposes of entitlement to retroactive benefits, is granted as of August 27, 2008. 


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


